DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11, 19-21, and 23-29 are pending, of which claims 1, 2, and 19 are independent. Claims 12-17, and 22 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not fully persuasive. For ease of reference, the examiner will use the issue numbering from applicant’s response filed 5/5/2021. Also, please note that the reviewing examiner has changed.
1. Claim 1: Amendment of the preamble in independent. The changes to the preamble aids clarity, however a change suggested by the examiner regarding all of the claim preambles is provided in the rejection below.
2. Claim 1: Subjective language related to database with relational dependence. The definition of “large design archives” is acceptable. However, the amended language and attempt at defining “fast and efficient searches” is still indefinite as noted in the rejection below. Though relational databases may be improved over non-relational databases there is still no sufficient standard in the claim to provide a means to determine if the search would qualify as fast and efficient.
3. Claim 1: Grammatically ambiguous language related to "the database with hierarchical structure". These amendments are acceptable.
4. Claim 1: Ambiguous reference to "the inputs" and "the outputs". The amendments are acceptable.
5. Claim 1: Ambiguous use of quotation marks on the meaning the phases "intended features" and "observed features". The amendments are acceptable. However, further use of quotations is noted below.
6. Claim 1: Further clarification on what constitutes intended vs. observed features. The distinction is noted and will be considered in the review of the application.
7. Claim 1: Ambiguous reference to "the input data available" and "the application at hand". The amendment is acceptable.
8. Claim 1: Subjective terms "small", "medium" and "large". The amendments are acceptable.
9. Claim 2: Identical or nearly identical limitations as described above. The amendments raise substantially similar issues, and some revised rejections that are pertinent are set forth below in the 112(b) rejection.
10. Claim 2: Several steps in "step-plus-function" format. The amendments and clarification on the record are appreciated and accepted.
11. Claims 3 and 4: Exemplary claim language which leads to confusion over the intended scope. The amendment is acceptable, but the preamble should be revised as set forth in the rejection below. 
12. Prior art made of record and not relied upon but considered pertinent to applicant's disclosure. The examiner will consider your comments. It is believed these were also provided to application by Primary Examiner Christopher Biagini to provide some exemplary claims in the applicant’s field of endeavor that could serve as a claim drafting aid.

Claim Objections
Claims are objected to because of the following informalities:  When identifying claims with the parenthetical indicators (e.g. Amended, Cancelled, Withdrawn, New, Previously Presented). These indicators need to be used correctly. “Amended” should be used only for claims that are in fact amended in the current response. “Previously Presented” should be used when the claim has no current changes. “Cancelled” claims do not need to have the language presented in the response, just the indicator is sufficient.  Claims that were not introduced in the current response should not be labeled “New”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 19-21, and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The preamble should read “An apparatus for predictive analytics, one that utilizes vector entities archived from past design or planning projects, for the purpose of facilitating decision making on new design or planning projects, the apparatus comprising:”. 
In line 12, “a known good output vector” should be ‘the known good output vector’. 
In line 13, “the archived design or planning project” should be ‘the archived past design or planning project’. 
The term “with fast and efficient searches” in claim 1 is a relative term which renders the claim indefinite. The term “fast and efficient” is not adequately defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In line 33, “with large design archives” should be ‘with the large design or planning project archives’.
In addition to the above, claim 2 recites limitations substantially similar to the limitations described above, and is rejected for the same reasons, mutatis mutandis.
Regarding claims 3, 23-29, 4-11, and 20-21: Every preamble of the dependent claims after the independent claims should be changed to reflect the same language as the independent claims. For example, if claim 1 recites “An apparatus for predictive analytics, one that utilizes vector entities archived from past design or planning projects, for the purpose of facilitating decision making on new design or planning projects, the apparatus comprising:” [NOTE: This is the proper format for a preamble], then each claim that depends from claim 1 should recite “The apparatus according to claim 1,….” New descriptions that appear to be a preamble should not be introduced in the dependent claims. If they are actually features or limitations of the invention they should be set forth with a “wherein …” clause if expanding on a limitation already introduced in the parent claim, or with a “further comprising:…” clause if a new limitation is being added in the dependent claim. 
Still further, in claim 3 it is unclear what effect the use of quotation marks has on the meaning of the phrases "observed design data". For example, it is not clear how the scope of the claim differs from an otherwise identical claim without the quotation marks.
Claims 5, 24 contains the trademark/trade name APACHE HADOOP.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe application program interfaces, wherein the interfaces include distributed processing for large data sets, and, accordingly, the identification/description is indefinite.
Regarding claim 9, the phrase "such as" (occurs twice) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The examiner suggests rephrasing to capture the intent by drafting the claim as “a multi-dimensional technique comprising a correlation matrix, principal components, clustering, or looking for changes,”.
Regarding claim 25, the claim must end in a ‘.’, please correct.
Any claim not specifically addressed above is rejected for inheriting the deficiencies of a parent claim.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Villella et al., US Patent Application Publication No. 2018/0248904 related to applying machine learning to processing data for anomaly detection and event classification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN W CRABB/Primary Examiner, Art Unit 2148